Conviction for arson; punishment, two years in the penitentiary.
Appellant's motion for new trial was overruled and notice of appeal given on November 27, 1928, and an order was then made by the trial judge allowing ninety days for the filing of bills of exception and statement of facts. Mathematical computation shows such period to have expired on February 25th, 1929. The bills of exception and statement of facts herein appear to have been filed after that date. They can not be considered. Art. 760 Cow. C. P.; Webb v. State, 109 Tex.Crim. Rep.; Bramble v. State, 109 Tex.Crim. Rep.; Davis v. State, 300 S.W. Rep. 340.
The indictment, the charge of the court, the judgment and sentence appear to be in conformity with law.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 6 
                    ON MOTION FOR REHEARING.